Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Figures 15-22) in the reply filed on 02/26/21 is acknowledged.
Claim 82 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/21.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: central section 10c. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10b” has been used to designate both “first direction 10b” and “bore 10b” (at specification page 23 line 26, it is suggested to relocate the position of the reference character “10b” to be after the phrase “pushed back out of the bore” in the same line).  
The drawings are objected to because:
Figures 1 and 12 need to show proper cross-section hatch markings for end cap 36 to distinguish between different components that are adjacent to each other (see 37 CFR 1.84(h)(3));
it is suggested to assign a reference numeral to each one of the arrows shown in Figures 3-4 in order to clarify the directions;
it is suggested to reassign the fluid flow arrows in Figure 16 (the closed-valve position) to instead be in Figure 18 (the opened-valve position) since fluid flow .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 66-81 and 85-90 are objected to because of the following informalities: in line 1 at the first word/article of each claim listed above, the article (either “An” or “A”) of each claim should be replaced with --The-- to correct the double inclusion of either the “actuator assembly” or the “method” since they were already recited in their corresponding parent claim.  
Assuming that independent claims 65 and 83-84 are directed to a plurality of canted coil springs (see the 35 U.S.C. 112(b) interpretations/assumptions below), claims 67-68, 76, 81, 86-87 are objected to because of the following informalities: it is suggested to replace the first instance of “the canted coil spring” with --at least one canted coil spring-- to improve clarity (for 
Assuming that independent claims 65 and 83-84 are directed to a plurality of canted coil springs (see the 35 U.S.C. 112(b) interpretations/assumptions below), claims 83-84 are objected to because of the following informalities: at the last three lines of claim 83, it is suggested to replace the “the canted coil spring” with --the at least one canted coil spring-- to improve clarity (for example, see claim 70 lines 1-2 which recites “at least one canted coil spring” and thus provides clarity for interpreting claims 70-75). Claim 84 should be similarly amended to avoid double inclusion.
Claim 68 is objected to because of the following informalities: in line 3, replace “a recess” with --the recess-- since it appears to be an unintentional double inclusion.
Claim 84 is objected to because of the following informalities: in lines 13-14, the limitations “an open end”, “a recess”, and “a canted coil spring” should be amended to avoid double inclusion in view of the 35 U.S.C. 112(b) interpretations/assumptions below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-81 and 83-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 65 and similarly in independent claims 83-84, the limitation “to engage at least a part of a canted coil spring extending from an open end of a recess” is not clear because it is not understood which spring is being engaged by the shoulder or if another spring and recess combination is being introduced. The issue stems from the double inclusion (redundant limitation) of the claim terms “canted coil spring” and “recess”. For examination purposes, examiner assumes that each recess comprises an open end; and the shoulder engages at least a part of at least one of the canted coil springs extending from the open end of the corresponding recess.
Claim(s) 66-81 and 85-90 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Allowable Subject Matter
Claims 65-81 and 83-90 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose or suggest/teach:
independent claim 65: “a support member adapted to cover open ends of the recesses and being moveable axially into different axial positions with respect to the recesses to uncover open ends of different recesses in the different axial positions of the support member”;
independent claim 83: “a support member adapted to cover open ends of the recesses and being moveable axially into different axial positions with respect to the recesses to uncover open ends of different recesses in the different axial positions of the support member, wherein the actuating member is movable relative to the support member, and wherein the support member is adapted to retain its position relative to the canted coil spring when the actuating member moves relative to the support member in one direction”;
independent claim 84: “a support member adapted to cover open ends of the recesses and being moveable axially into different axial positions with respect to the recesses” and “moving the support member past at least a part of an open end of a recess housing a canted coil spring”.
The closest prior art of record, U.S. patent document Russell US6672565 teaches, in Figures 9-10, an actuator of a valve with an actuator/piston 12 in a valve body 11 and a garter spring 75 in groove 73. However, Russell does not teach the support member as claimed.
The U.S. patent document Balsells et al. US8308167 teaches, in Figures 1B-1C, a release locking mechanism 100 with a cylindrical slidable sleeve 130 (support member), a piston 112, a canted coil spring 128. The sleeve 130 prevents relative movement of housing 101 and the piston 112 in a direction perpendicular to a longitudinal axis 103. However, Balsells 
The U.S. patent document Chansrivong US7722415 (cited in 11/01/19 IDS) teaches, in at least Figures 1A-1M, a canted-coil spring-loaded connector 10 to connect unthreaded butted cylindrical rods 12 and 14 using biasing members for retention. The connector 10 further comprises inner circumferential grooves, such as four grooves 20, 22, 24, 26, for housing biasing members 28, 30, 32, 34, respectively, which are preferably canted coil springs. However, Chansrivong does not teach a valve, or the support member as claimed.
The U.S. patent document Johnson et al. US3174500 teaches, in Figure 1, a charging valve 14 comprising a torus shaped garter spring element 22, a valve spool 17, a reaction plunger 21, a pair of detent grooves 18 and 18a, a pressure control spring 19, and a housing 23. However, Johnson does not teach the support member as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JONATHAN MALIKASIM/Examiner, Art Unit 3672                                                                                                                                                                                                        03/12/21